Citation Nr: 0925059	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  99-16 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

What evaluation is warranted for posttraumatic stress 
disorder (PTSD), from May 13, 2003, currently rated as 70 
percent disabling?


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to June 
1967.

This matter comes before the Board of Veterans' Appeals from 
an August 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York which 
denied entitlement to a rating higher than 50 percent for 
PTSD from May 13, 2003.

In a June 1994 rating decision, the Veteran was granted 
service connection for PTSD and assigned a 30 percent 
evaluation. In a November 1996 RO decision, the rating was 
increased to 50 percent.

The Veteran requested a Travel Board hearing.  However, he 
failed to appear. There is no indication that he desires to 
reschedule the hearing.

In a September 2007 decision, the Board denied entitlement to 
an increased evaluation prior to September 30, 1996, for 
PTSD.  A 70 percent rating was granted for PTSD for the 
period from September 30, 1996 to May 13, 2003.  The 
remaining issue, styled in light of Hart v. Mansfield, 21 
Vet. App. 505, 510 (2007), as what evaluation was warranted 
for PTSD from May 13, 2003, was remanded for additional 
development, and is the subject of this decision.

In the June 2009 supplemental statement of the case the 
Appeals Management Center (AMC) described the issue as 
entitlement to an evaluation higher than 50 percent from May 
13, 2003.  That statement is erroneous in light of the AMC's 
failure to abide to the provisions of 38 C.F.R. §§ 3.105, 
3.344 (2008).  In this respect, the September 2007 Board 
decision granted a 70 percent rating for the period from 
September 30, 1996 to May 13, 2003.  Thus, the Board's award 
established entitlement to benefits at the 70 percent rate 
for more than five years.  By law, a rating that has been in 
effect for more than five years will not be reduced on a 
single examination unless sustained improvement has been 
demonstrated.  Further, to reduce a rating the provisions of 
38 C.F.R. § 3.105(e) (2008) must be complied with.  In this 
case, neither regulation was followed.  Hence, the 70 percent 
rating is restored effective May 13, 2003, and the question 
remaining for appellate review is the appellant's entitlement 
to a total rating since that date.


FINDING OF FACT

Since May 13, 2003, the Veteran's PTSD has not been 
manifested by total occupational and social impairment.


CONCLUSION OF LAW

Since May 13, 2003, the criteria for a disability rating in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in November 2007, and 
June 2008 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  
The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and he was 
provided actual notice of the rating criteria used to 
evaluate the disorder at issue.  The claimant was provided 
the opportunity to present pertinent evidence and testimony 
in light of the notice provided.  Because the Veteran has 
actual notice of the rating criteria, and because the claim 
has been readjudicated no prejudice exists.  There is not a 
scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists. Hence, the case is ready for 
adjudication. 

The Board has reviewed all the evidence in the Veteran's 
claims files that includes his written contentions, private 
and VA medical records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
files shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  Staged ratings are appropriate in any 
rating claim in which distinct time periods with different 
ratable symptoms can be identified. Hart v. Mansfield, 21 
Vet. App. 505, 510 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent 
rating for PTSD requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work likesetting); inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name. 
Id.

VA's Rating Schedule employs nomenclature based upon the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  DSM-IV 
in turn states that a global assessment of functioning score 
of 41 to 50 reflects the presence of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job) and/or some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A global assessment of functioning score 
between 51 and 60 indicates that the Veteran has moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). See 38 C.F.R. § 4.130. 

Background

At a VA PTSD examination on May 13, 2003 there was no prior 
VA examination found in the claims file. Records revealed the 
Veteran was 50 percent service connected for PTSD.  It was 
noted that a doctor several years ago diagnosed PTSD.  He now 
was being seen weekly at the VA Medical Center clinic on a 
regular basis for the past 10 years. He retired March 2003 at 
age 62, after working 15 years as a housekeeper at a VA 
Medical Center.  He had been married for 34 years raising a 
family.  He used to drink but quit 18 years ago.  

Mental status examination revealed that the Veteran's was 
casually dressed with good grooming and hygiene.  He was 
cooperative, open and honest in his responses.  He was alert 
and oriented, and did not display any obvious deficits in 
thinking or memory. His speech was logical and focused. He, 
however, had a very limited knowledge of the world.  He did 
not watch television or read newspapers. He reported anxiety 
attacks in crowds and sitting with his back to the wall in 
restaurants. He reported having trouble sleeping, nightmares 
and night sweats for many years.

The examiner noted that the Veteran continued to meet the 
criteria for a diagnosis of PTSD, chronic. He appeared to be 
moderately impaired. He suffered from low self esteem, 
dysphoric mood, social avoidance, sleep disturbance, and a 
limited education.  A global assessment of functioning score 
of 52 reflecting moderate impairment of function was 
assigned.

At an April 2009 VA PTSD examination the claims file and 
medical records were reviewed. The examiner noted significant 
non-psychiatric illnesses including prostate condition, 
hypertension, and cardiopulmonary disease. The Veteran was 
being treated for PTSD and depression with individual and 
group psychotherapy, a well as with antipsychotic and 
antidepressant drugs through VA Medical Center.  He has not 
been hospitalized for any mental disorders.  He lived with 
his wife and reportedly had a good relationship. All his 
children are grown.  He rarely goes out and does not want to 
socialize.  He denied a history of using alcohol or drugs.  
He reported feeling depressed, and that he was not 
socializing but rather was isolating himself.

Examination revealed that the Veteran was casually dressed.  
He was cooperative but restless. Affect was constricted and 
mood was anxious, good, and dysporic. His speech was 
unremarkable. He was oriented.  His thought process and 
content were unremarkable.  There was no indication of a 
psychosis, delusions, looseness of association or ritualistic 
behavior.  He had no suicidal or homicidal thought, or 
episodes of violence.  He denied having panic attacks.  His 
concentration and attention were judged to be poor, but his 
memory was normal.  He reported difficulty falling asleep, 
irritability, outbursts of anger, difficulty concentrating, 
hypervigilance, and having an exaggerated startle response.  
The examiner noted that the Veteran had chronic symptoms of 
posttraumatic stress disorder which varied from time to time.  
The Veteran was noted to have recurrent intrusive 
recollections regarding his military service.  He tried to 
avoid thinking of prior stressful situations, and he reported 
a foreshortened future.  The examiner noted that he lacked 
motivation to go out and socialize.  His psychosocial 
functional status was judged to be poor.  The Veteran was 
competent to attend to his own daily needs, and financial 
affairs. The diagnoses were chronic PTSD, and a depressive 
disorder not otherwise specified.  A global assessment of 
functioning score of 45 was assigned.  The examiner opined 
that "because of absence of remissions, presence of co-
morbid depressive disorder and presence of co-morbid physical 
problems prognosis is guarded."

Analysis

After considering all of the evidence of record, including 
particularly the VA PTSD examinations and VA Medical Center 
clinical treatment records, the Board finds that the 
Veteran's PTSD is consistent with the criteria for no more 
than a 70 percent evaluation.

In this regard, at the May 2003 and June 2009 VA examinations 
the appellant was noted to have worked for many years.  While 
he is not currently working that is shown to be due to his 
decision to retire at 62 for reasons of age, not disability.  
There is no evidence of any lost time from work as a result 
of his PTSD.  Further, there is no evidence of that the 
appellant was disciplined at work due to posttraumatic stress 
pathology. The examinations noted the Veteran's orientation 
was normal and his appearance, grooming, hygiene, and 
behavior were all appropriate. He was cooperative, open and 
honest.  He was alert and oriented, and did not display any 
obvious deficits in thinking or memory. His speech was 
logical and focused. His affect and mood while anxious, did 
not affect his ability to function independently and 
effectively. There was no evidence of delusions or 
hallucinations, suicidal or homicidal ideation. 

The evidence further shows that the March 2003 VA examiner 
assigned a global assessment of functioning score of 52 
reflecting moderate impairment of function.  The June 2009 
examiner found the PTSD to be moderately severe, noted that 
the Veteran had chronic symptoms which varied from time to 
time, but was judged competent for VA purposes.  A global 
assessment of functioning score of 45 reflecting serious 
symptoms was assigned.  The examiner did not opine that the 
Veteran could not work because of PTSD.

There is no evidence that PTSD at any time since May 13, 2003 
has ever caused total occupational and social impairment.  
There is no evidence that the disorder causes a gross 
impairment in thought processes or communication, persistent 
delusions, or grossly inappropriate behavior.  The Veteran is 
not in persistent danger of hurting self or others.  He is 
able to maintain his personal hygiene, he is not disoriented 
to time or place, and any memory problems are not so severe 
that the appellant is unable to recall the names of close 
relatives, own occupation, or his own name.  As such, an 
evaluation in excess of 70 percent from May 13, 2003 is not 
in order.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to an increased initial evaluation in excess of 
70 percent for PTSD from May 13, 2003 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


